Citation Nr: 0011335	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-00 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
April 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of the appeal, 
the veteran's claim was transferred to the regional office in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  Service connection for non-Hodgkin's lymphoma, secondary 
to Agent Orange, was granted by a rating decision dated in 
February 1997, and assigned a 100 percent disability rating 
effective from August 1995.  

2.  By a rating decision dated in May 1997, the 100 percent 
rating for the veteran's service-connected lymphoma was 
reduced to a noncompensable level, effective January 1997.  

3.  There is no evidence of record that the veteran was 
notified prior to the reduction or given the opportunity to 
submit additional evidence tending to show that the reduction 
should not be made and also the opportunity to present 
evidence or argument at a predetermination hearing.


CONCLUSION OF LAW

A 100 percent evaluation for non-Hodgkin's lymphoma is 
restored.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.117, Diagnostic Code 7715 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disagreed with the reduction in his evaluation 
for his service-connected non-Hodgkin's lymphoma from 100 
percent to noncompensable.  The Board finds that the 
veteran's claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The veteran's contentions regarding the 
reduction of his total schedular evaluation for non-Hodgkin's 
lymphoma are deemed sufficient to render his claim plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
requested by the VA or associated with his claims file, are 
available.  The Board accordingly finds that the duty to 
assist has been satisfied.

The evidence of record reveals that the veteran was diagnosed 
with malignant lymphoma in August 1995.  He underwent 
chemotherapy in June 1996.  A chest x-ray conducted in 
October 1996 found no evidence of active disease.  Service 
connection for non-Hodgkin's lymphoma, secondary to Agent 
Orange, was granted by a rating decision dated in February 
1997, and assigned a 100 percent disability rating under the 
provisions of 38 C.F.R. § 4.117, Diagnostic Code 7715, 
effective from August 1995, the date the veteran was 
diagnosed with non-Hodgkin's lymphoma.  Under Diagnostic Code 
7715, non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.117, Diagnostic Code 7715.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy, or other therapeutic procedures.  
Id.  Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Id.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  Id.  If 
there has been no local recurrence or metastasis, the 
disability is rated on any residuals found.  Id. 

In accordance with Diagnostic Code 7715, a VA examination was 
conducted in April 1997.  The examiner noted the medical 
history as reported by the veteran, but stated that the 
veteran was a poor historian.  It appears that the claims 
file was not available for review.  On examination, the 
veteran's abdomen was soft, with no masses or areas of 
tenderness.  The veteran's left groin scar was nontender and 
noninfected.  	Pulses in the lower extremities were good and 
equal.  His musculoskeletal system was normal and skin was 
clear.  The examiner had questions as to whether there was 
renal impairment, mental changes, anemia, or neurological 
conditions as a result of the veteran's service-connected 
lymphoma.  Tests were ordered and a neurological consult was 
request.  The examiner stated that additions to his report 
would be made on receipt of the test results and neurological 
examination.  On neurologic examination, it was noted that 
the claims file had been reviewed.  The examiner noted that 
the veteran was extremely anxious and depressed looking.  His 
speech was clear and coherent.  The veteran's head and neck 
revealed no bruits and had good range of motion.  Cranial 
nerves were intact.  Motor examination revealed equal 
strength without drift or atrophy.  Tone was normal.  
Reflexes were one-plus, but absent at the Achilles.  Plantars 
were flexor and no cortical release signs were appreciated.  
Coordination was intact, but the veteran's gait revealed an 
ataxia, with poor tandem.  Sensory examination was nonfocal 
to pin, touch, vibration, and temperature.  Romberg was 
negative.  The impression was a recurrent syncopal problem 
resulting in dizziness.  There was no evidence on examination 
of a structural neurological process.  The examiner stated 
that the vasodepressor process was in "all likelihood" 
enhanced by his anxiety and his shifting blood pressure.  The 
Board notes that the ordered tests are not of record for 
review, nor did the initial VA examiner comment upon, or even 
note, that these results had been reviewed.

Notwithstanding the inadequacies of the VA examination as 
required by Diagnostic Code 7715, the Board finds that 
restoration of the veteran's initially assigned 100 percent 
rating is warranted as the RO violated the procedural 
requirements of 38 C.F.R. § 3.105(e).  Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  Id.  The veteran will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Id.  The veteran will be 
informed that he will have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  Id.  Following the predetermination procedures, 
final action will be taken.  Id. 

In this instance, the veteran did not receive notice of the 
proposed reduction based on the April 1997 VA examination and 
the reasons therefor.  He was not afforded an opportunity to 
have a predetermination hearing.  As the veteran's rating was 
reduced without observing applicable laws and regulations, 
the rating is void ab initio.  Brown v. Brown, 5 Vet. App. 
413 (1993).  Accordingly, the 100 percent rating that was 
reduced as of February 1, 1997, for the veteran's 
service-connected non-Hodgkin's lymphoma is restored to 100 
percent as of that date.


ORDER

Restoration of the veteran's 100 percent evaluation for non-
Hodgkin's lymphoma is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

